      Case 1:17-cv-03656-WMR Document 152-1 Filed 10/28/19 Page 1 of 2




Settlement proposal for Akal

Due to my family situation that I discussed with you in prior email
communications, I want to resolve my case with no monetary compensation (i.e.
zero doUars).

If Akal settles this matter, I wHl release Akal from the lawsuit with prejudice.

Respectfully submitted,

Michael O'Donnell




     ^^
                    so^ot


           ^ u lw9,-
      Case 1:17-cv-03656-WMR Document 152-1 Filed 10/28/19 Page 2 of 2




Settlement proposal for USMS

Due to my famUy situation that I discussed with you m prior email
communications, I want to resolve my case with no monetary compensation (i.e.
zero doUars).

If the USMS settles this matter, I will release the USMS from the lawsuit with
prejudice.

Respectfully submitted,

Michael O'DonneU             ^ttfi&off?
                                  'U.S.D.C




                                   oci •"2?

                               j^r"^,.
                               ^A'f^d^^^""
